Citation Nr: 0603283	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased schedular evaluation for mixed 
bipolar disorder with paranoid features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1975 
and from September 1975 to September 1977.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, in July 2003, which denied the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his bipolar disorder is more 
disabling than the current 10 percent evaluation reflects.

A review of the record reveals that the last VA examination 
conducted on the veteran's claim for an increased rating for 
bipolar disorder was in June 2003.  On his August 2004 VA 
Form 9 (substantive appeal), the veteran stated, "there has 
been a decrease in my work efficiency with intermittent 
periods of inability to perform occupation tasks as evidenced 
by my 7 months of unemployment thus far this year (2004)."  
In addition, in his September 2005 hearing before the Board, 
the veteran testified that his depression was "intensifying" 
because of his joblessness.  He also stated that he is now 
always in a bad mood, whereas before, his depression would 
subside during the day.  The veteran also testified of 
sleeping problems, which were not addressed in his June 2003 
VA examination.

The Board notes that VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consequently, the Board 
concludes that a contemporaneous VA examination is needed in 
order to make an informed decision regarding the veteran's 
current level of functional impairment and adequately 
evaluate his current level of disability.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, the veteran testified that he receives treatment 
for his condition at the Bronx, New York, VA medical 
facility.  Thus, on remand, treatment records from June 2004, 
the date of the last treatment report contained in the claims 
file, to the present should be requested.  See 38 C.F.R. 
§ 3.159.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain VA treatment 
records from the VA medical center in 
Bronx, New York, dating from June 2004 
to the present.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of his 
bipolar disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  A Global Assessment 
of Functioning (GAF) score should be 
assigned.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.  If the benefit 
requested on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be 
furnished a Supplemental Statement of 
the Case (SSOC), which addresses all of 
the evidence obtained after the issuance 
of the July 2004 Statement of the Case 
(SOC), and provides an opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

